Affirming.
This action was instituted to obtain court approval of the sale of such interest as the appellee, Raymond Lynn Kirk, Jr., an infant, may have in the trust estate of his grandfather, C.A. Kirk, deceased. His interest grew out of a property settlement entered into between his divorced parents, Raymond Lynn Kirk, Sr., and the appellant, Ann Shropshire (Kirk) Mooney.
The action appears to have been instituted out of an abundance of precaution to perfect the title of the purchasers of the C.A. Kirk real property. The pleadings, proof and bond meet satisfactorily the requirements of section 489 of the Civil Code of Practice, relating to the sale of real property of persons under disability, which were in effect at the time the action was instituted early in 1943. The chancellor found the sale was advisable and the price ($1808.50) adequate, and that it was to the best interest of the infant to approve it. *Page 245 
We have examined the record carefully and have reached the same conclusions as did the chancellor. Therefore, the judgment is affirmed.